Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.5 Quest Diagnostics Incorporated Grant Certificate (CEO) Employee Name: Surya N. Mohapatra Employee Address: Grant Date: March 4, 2008 OPTION TERMS: Option Grant: 173,334 Options Exercise Price: $47.49 Option Expiration Date: March 4, 2015 Vesting Schedule: Vesting Dates Vesting Percent Incremental Cumulative March 4, 2009 33.3% 57,778 57,778 March 4, 2010 33.3% 57,778 115,556 March 4, 2011 33.4% 57,778 173,334 RESTRICTED SHARE TERMS: Restricted Share Grant: 47,850 Shares Vesting Schedule: Vesting Dates Vesting Percent Incremental Cumulative March 4, 2009 25% 11,962 11,962 March 4, 2010 25% 11,963 23,925 March 4, 2011 50% 23,925 47,850 TARGET PERFORMANCE SHARES: Target Performance Shares: 47,850 Shares Performance Period: January 1, 2008 through December 31, 2010 Vesting Period: February 1, 2008 through January 31, 2011 This grant is subject in all respects to the terms of the attached Equity Award Agreement dated March 4, 2008 and to the terms of the Quest Diagnostics Incorporated Amended and Restated Employee Long-Term Incentive Plan (the Plan), which is incorporated by reference in the Agreement. Terms not defined in the Equity Award Agreement shall have the meaning ascribed in the Plan except for the terms Cause, Change in Control, Date of Termination, Disability, and Good Reason, which terms shall have the meanings set forth in the Employment Agreement dated as of July 31, 2006 (the Employment Agreement) between the Company and the Employee. Subject to the foregoing, except for the provisions of Section 4(d) of the Equity Award Agreement, the terms of the Employment Agreement dated as of July 31, 2006 between the Company and the Employee (the Employment Agreement) shall govern in the event of any conflict between them and the terms of the attched Equity Award Agreement. By execution of this Grant Certificate, the Employee agrees that he has received and reviewed a copy of (a) the Prospectus relating to the Plan (link to Prospectus), (b) the Quest Diagnostics Incorporated 2007 Annual Report to Shareholders on Form 10-K (link to 2007 Annual Report), and (c) the Companys Policy regarding Purchasing and Selling Securities (the Policy) (link to Trading Policy). The Employee further agrees to fully comply with the terms of the Policy. Employee: By: Surya N. Mohapatra QUEST DIAGNOSTICS INCORPORATED EQUITY AWARD AGREEMENT (CEO) This Equity Award Agreement (the Agreement) dated as of March 4, 2008 between Quest Diagnostics Incorporated, 3 Giralda Farms, Madison, NJ 07940 (the Company) and the employee named in the attached grant certificate (the Employee) is subject in all respects to the Companys Amended and Restated Employee Long-Term Incentive Plan (the Plan). All references to Shares means shares of the Companys Common Stock. This Agreement shall become effective only after the Employee has executed and returned to the Executive Compensation Department (to the attention of Lisa Zajac (3 Giralda Farms, Madison, NJ 07940)) a signed copy of this Agreement (the signature page appears on the grant certificate) and shall be revoked if not executed and received by Lisa Zajac within thirty (30) days of receipt by the Employee. 1. Award of Stock Options . The Company hereby awards to the Employee under the Plan the number of stock options (each, an Option) set forth in the attached grant certificate. Each Option entitles the Employee, subject to the terms and conditions of this Agreement and the Plan, to purchase from the Company at the exercise price set forth in the attached grant certificate (the Exercise Price) one Share (an Option Share). The Options shall vest and become exercisable on the terms set forth in Section 4. The Options shall expire on, and no Option Shares may be purchased pursuant to this Agreement after, the expiration date set forth in the attached grant certificate (the Option Expiration Date). The Compensation Committee of the Board of Directors of the Company (the Compensation Committee) may, in its sole discretion, convert any or all of the Options at any time to a stock settled stock appreciation grant. The Options are not intended to be incentive stock options within the meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the Code), and this Agreement shall be construed and interpreted in accordance with such intention. 2. Restricted Shares . The Company hereby awards to the Employee under the Plan the number of Shares set forth in the attached grant certificate (the Restricted Shares). The Restricted Shares shall vest on the terms set forth in Section 4. 3. Performance Shares . The Employee shall be eligible to receive and vest in Shares as provided in this Section 3 and Section 5 based on (a) the number of number of target performance shares set forth in the attached grant certificate (Target Performance Shares) and (b) the Companys performance during the Performance Period. Performance will be measured as of the end of the performance period set forth in the attached grant certificate (the Performance Period) based on the compound annual growth rate (CAGR) of the Companys fully diluted earnings per share from continuing operations (EPS) during the Performance Period, by comparing the Companys EPS during the Final Year of the Performance Period with the Companys EPS during the Baseline Year (see Appendix A for these defined terms).
